Title: To Benjamin Franklin from Alexandre-Théodore Brongniart, 23 January 1783
From: Brongniart, Alexandre-Théodore
To: Franklin, Benjamin


paris le 23. janvi 1783
J’ai L’honneur d’Envoyer a Monsieur franclin deux Nouvelles Epreveuves de la medaille, en observant que La tete n’est pas encore au point de perfection ou elle doit etre, que Les Serpens que tient L’enfant Seront plus grands et plus Caracterisés; en outre Le graveur a mis intans, au lieu d’infans et qu’il Corrigera Ce deffaut d’Ortographe—
J’ai L’honneur de Rapeller au Souvenir de Monsieur franclin qu’il m’avoit promis Ce qu’il doit faire Ecrire des deux Cotés en Bas de la Medaille et que Ce Seul objet en retient La perfection.

J’ai Celui de L’assurer du tres humble Respect de Son tres devouè Serviteur
Brongniart
 
Endorsements: Jeudy en huit chez Mad D’uteto / Jan. 31. 83
Notation: Brognant, Paris 23 Janvr. 1783
